Citation Nr: 0836408	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  06-02 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1969 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2005 and February 2008 rating 
determinations of the Montgomery, Alabama, Department of 
Veterans Affairs (VA) Regional Office (RO).  

In the January 2005 rating determination, the RO denied 
service connection for PTSD.  In a February 2008 rating 
determination, the RO granted service connection for PTSD and 
assigned a 30 percent disability evaluation.  

In June 2008, the veteran appeared at a Travel Board hearing 
before the undersigned Veterans Law Judge at the RO.  

The issues of entitlement to service connection for 
asbestosis and entitlement to a rating in excess of 30 
percent for PTSD are remanded to the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.

2.  A bilateral hearing loss is not shown to have been 
incurred as a result of an injury or disease in service. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1154 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  In an April 2003 letter the RO 
informed the veteran of the information and evidence 
necessary to substantiate his claim, what types of evidence 
VA would undertake to obtain, and what evidence the appellant 
was responsible for obtaining.

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran was provided notice of what type of information and 
evidence was needed to substantiate his claim and he was 
provided with notice of the type of evidence necessary to 
establish a disability rating and effective date in March 
2006.

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  The veteran had also been afforded VA 
examinations.  As such, no further action is necessary to 
assist the claimant with the claim. 

Service Connection

Service connection will be granted for disability resulting 
from an injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Chronic diseases, such as sensorineural hearing loss as an 
organic disease of the nervous system, may be presumed to 
have been incurred in service if manifested to a degree of 
ten percent or more within one year of the veteran's 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 38 
C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

In any case where a veteran was engaged in combat with the 
enemy during a period of war, VA shall accept as sufficient 
proof for purposes of service connection for any disease or 
injury alleged to have been incurred in or aggravated by said 
service, such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).

Factual Background and Analysis

At the time of his January 1969 service entrance examination, 
the veteran was noted to have 15/15 hearing for whispered and 
spoken voice testing.  A February 1970 service separation 
examination revealed hearing acuity of 15/15 on whispered 
voice testing.  

At the time of a May 1975 Naval enlistment examination, the 
veteran was noted to have decibel level readings of 20, 10, 
10, 10, and 5 in the right ear and 15, 15, 10, 10, and 15, in 
the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  On a 
January 1976 report of medical history, the veteran checked 
the "no" box when asked if he had ever had ear trouble.  A 
September 1983 Army National Guard enlistment examination 
revealed decibel level readings of 5, 5, 10, 10, and 5 in the 
right ear and 10, 10, 5, 5, and 20, in the left ear, at 500, 
1000, 2000, 3000, and 4000 Hertz.  On his September 1983 
report of medical history he checked the "no" box when 
asked if he had ever had ear trouble.  

A September 2003 VA examination report noted the claims 
folder was not available for review.  The examiner, however, 
stated that the veteran reported first noting a hearing loss 
due to decreasing communication ability approximately 
33 years earlier following service in Vietnam.  The veteran 
also noted hearing sensitivity gradually decreasing over the 
years.  He reported having annoying tinnitus and difficulty 
hearing conversations.  He had greatest difficulty with 
certain pitched tones.  It was also noted that he had seen 
combat action in the Navy.  A history of military noise 
exposure included small arms, heavy artillery, mortars, 
grenades, helicopters, airplane engines, and generators.  
There was no report of any occupational noise exposure.  
Recreational noise exposure included gas powered weed eater 
and lawn mowers.  

An audiological examination performed at that time revealed 
decibel level readings of 35, 35, 40, 45, and 45 in the right 
ear and 50, 40, 40, 40, and 40 in the left ear at 500, 1000, 
2000, 3000, and 4000 Hertz.  Speech recognition testing was 
96 percent in the right ear and 92 percent in the left ear.  
The diagnoses included mild to moderate sensorineural hearing 
loss in the right ear and moderate to mild sensorineural 
hearing loss in the left ear.  In a December 2004 addendum, 
the examiner noted that the veteran's claims folder was 
reviewed and observed that the veteran was on active duty in 
the Navy from 1969 to 1970 and was later in the National 
Guard.  It was also noted that two full examinations were 
found in the record, one from 1975 and the other from 1983.  
Both examinations indicated that hearing was well within 
normal limits from 500 to 6000 Hertz.  The examiner noted, in 
essence, that records indicated that the veteran's hearing 
was within normal limits after service and was not exhibiting 
any hearing loss due to military service from 1969 to 1970.  
The examiner, however, found that the veteran's tinnitus was 
likely due to noise exposure during active service.  Service 
connection was subsequently established for tinnitus.  

At his June 2008 hearing, the veteran testified that he had 
served as a quartermaster, but that his duties included 
manning the guns when there was incoming fire.  He stated 
that this occurred on a daily basis.  He also testified that 
he was not given any ear protection.  He stated that it was 
not too long after he left the service that he noticed that 
he had a hearing problem.  He stated his hearing loss had 
progressively worsened over the past twenty years.  He 
testified that his ship served primarily in the Mekong River 
and that a variety of weapons were fired from his ship.  He 
stated that he was not exposed to acoustic trauma following 
service.  He also submitted a picture of a weapon that was 
similar in nature to the one used on the ship and waived of 
initial review by the RO.  

Based upon the evidence of record, the Board finds bilateral 
hearing loss is not shown to have been incurred as a result 
of an injury or disease in service.  It is significant to 
note that the veteran reported exposure to loud noises from 
the guns on his ship and that service records confirm that he 
was exposed to combat.  Thus, the element of an in-service 
noise exposure is satisfied.  The September 2003 VA 
examination report also demonstrates a current hearing loss 
for VA compensation purposes.  The September 2003 VA 
examiner, however, in a December 2004 addendum report after a 
comprehensive review of the claims folder found the veteran's 
current hearing loss was not related to his military service.  
The examiner cited specific reasons and gave a detailed 
rationale for his opinion.  There are no medical opinions of 
record linking the veteran's current hearing loss to service 
or noise exposure during service.

The December 2004 VA etiology opinion is persuasive.  While 
the veteran may sincerely believe that his hearing loss was 
incurred as a result of service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
claim for entitlement to service connection must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claim.


ORDER

Entitlement to service connection for hearing loss is denied.


REMAND

A review of the record shows the veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate his remaining claims by 
correspondence dated in April 2003.  He was notified that the 
VCAA applied to all elements of a claim by correspondence 
dated in March 2006.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

In this case, the veteran contends he was exposed to asbestos 
while stationed aboard the USS Garrett County in Vietnam due 
to the proximity of his sleeping quarters to the ship's steam 
pipes that were wrapped in asbestos.  Service medical records 
show that in February 1969 the veteran complained of a 
productive cough.  A diagnosis of bronchitis was provided.  A 
February 1970 separation examination revealed a normal 
clinical evaluation for the chest and lungs.  On VA 
examination in September 2003 the veteran reported having 
shortness of breath secondary to asbestos exposure.  It was 
noted that he had a 40 year history of smoking at least a 
half a pack of cigarettes per day.  Physical examination 
revealed that his respirations were clear.  Pulmonary 
function tests revealed a minimal obstructive lung defect and 
X-rays of the chest were noted to be normal.  The examiner 
noted that the veteran had asbestos exposure with a normal 
computerized tomography (CT) scan, but that X-rays reflected 
bilateral apical pleural thickening.  He further observed 
that the veteran had decreased lung volume on pulmonary 
function testing with mild functional impairment.  An October 
2003 CT scan revealed no significant cardiac, pulmonary, or 
pleural abnormality.  There was also no mediastinal or hilar 
adenopathy seen.  There were also no pleural plaques or 
calcification noted.  In light of the inconsistent medical 
evidence of record, the Board finds an additional medical 
opinion is required as to this matter prior to appellate 
review.

As noted above, the RO granted service connection for PTSD in 
a February 2008 rating determination.  At his June 2008 
hearing at the RO, the veteran expressed disagreement with 
the assigned 30 percent disability evaluation.  He also noted 
that he had filed a notice of disagreement with the assigned 
disability evaluation.  It does not appear that the veteran's 
written notice of disagreement has been associated with the 
claims folder nor that a statement of the case has been 
issued.  Therefore, the Board remands the case for 
appropriate action to include any necessary issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate 
action in response to the veteran's 
disagreement with the assigned rating for 
his service-connected PTSD, to include 
the issuance of a statement of the case 
as required.  The issue will be further 
considered by the Board only if a timely 
substantive appeal is received.

2.  The veteran should be scheduled for a 
VA examination, by an appropriate medical 
specialist, for an opinion as to whether 
there is at least a 50 percent 
probability or greater (at least as 
likely as not) that any present 
respiratory disability was incurred as a 
result of possible asbestos exposure 
during active service.  

The claims folder must be made available 
to the examiner for review of the case 
and a notation to the effect that this 
record review took place should be 
included in the report.  The opinion 
should be provided based on the results 
of examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue remaining on appeal should be 
reviewed.  All applicable laws and 
regulations should be considered.  If any 
benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


